UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
STATE NATIONAL BANK of BIG                 )
SPRING et al.,                             )
                                           )
             Plaintiffs,                   )
                                           )
             v.                            ) Civil Action No. 12-1032 (ESH)
                                           )
JACOB J. LEW et al.,                       )
                                           )
             Defendants.                   )
__________________________________________)

                                 MEMORANDUM OPINION

       Plaintiffs filed this suit in 2012 to challenge the constitutionality of the Consumer

Financial Protection Bureau (“CFPB”), which was created as part of the Dodd-Frank Act. See

Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub. L. No. 111-203, 124 Stat.

1376 (2010). They also allege that the recess appointment of CFPB Director Richard Cordray

was unconstitutional and seek an injunction that would prevent him from taking any further

action in that role. After this Court dismissed the lawsuit on standing and ripeness grounds, State

Nat. Bank of Big Spring v. Lew, 958 F. Supp. 2d 127, 166 (D.D.C. 2013), the Court of Appeals

reversed in part. See State Nat. Bank of Big Spring v. Lew, 795 F.3d 48, 57 (D.C. Cir. 2015). It

held that State National Bank of Big Spring (“SNB”) had standing to challenge (1) the

constitutionality of the CFPB’s structure, and (2) Director Cordray’s recess appointment. See id.

at 54. Upon remand, the parties filed cross-motions for summary judgment. (See Pls.’ Mot. for

Summ. J. [ECF No. 53-1]); Defs.’ Cross-Mot. for Summ. J. [ECF No. 59-1].)

       At this time, the Court will defer ruling on plaintiffs’ attack on the CFPB on separation-

of-powers grounds. This same constitutional challenge was made to the D.C. Circuit in a



                                                 1
recently argued case. See Pet’rs’ Statement of Issues, PHH Corp. v. Consumer Fin. Prot.

Bureau, Case No. 15-1177 (D.C. Cir. July 24, 2015) (raising the question of “[w]hether the

unprecedented structural features of the CFPB, which combine legislative, executive, and

judicial power in the hands of a single individual, violate the separation of powers”). Plaintiffs

in this case filed an amicus brief in support of petitioners, making largely the same arguments

that they make here. See generally Br. of State National Bank of Big Spring, The 60 Plus

Association, Inc.; and Competitive Enterprise Institute, PHH Corp. v. Consumer Fin. Prot.

Bureau, Case No. 15-1177 (D.C. Cir. Oct. 5, 2015). Given the likelihood that this issue will

soon be decided by the Circuit, this Court will hold this matter in abeyance until the Court of

Appeals rules in PHH Corp. See, e.g., Al Qosi v. Bush, 2004 WL 4797470, at *1 (D.D.C. Dec.

17, 2004) (holding further proceedings in abeyance pending resolution of the same issues in a

case already before the D.C. Circuit).

       It will, however, address the merits of plaintiffs’ challenge to the recess appointment of

Director Cordray. To do this, it will limit its background discussion to information that is

relevant only to that issue.


                                         BACKGROUND

       On July 18, 2011, President Obama first nominated Richard Cordray to serve as CFPB

Director. (See Defs.’ Resp. to Pls.’ Statement of Material Facts Not in Dispute (“Defs.’ Resp.”)

[ECF No. 59-2] ¶ 18.) When the Senate took no action on that nomination, the President then

appointed him to the position on January 4, 2012, invoking his authority under the Recess

Appointments Clause. (See id. ¶ 19.) That same day, the President also invoked his Recess

Appointment authority to appoint three members to the National Labor Relations Board

(“NLRB”). (See id. ¶ 21.) The Supreme Court subsequently found in National Labor Relations


                                                 2
Board v. Noel Canning, 134 S. Ct. 2550, 2578 (2014), that these NLRB appointments were made

in violation of the Recess Appointments Clause.

         As a recess appointee, Cordray exercised final decision-making authority concerning

several CFPB rulemakings. (See Defs.’ Resp. ¶ 27; Electronic Fund Transfers (Regulation E), 77

Fed. Reg. 6,193 (Feb. 7, 2012); 77 Fed. Reg. 50,243 (Aug. 20, 2012); 78 Fed. Reg. 30,661 (May

22, 2013); Integrated Mortgage Disclosures Under the Real Estate Settlement Procedures Act

(Regulation X) and the Truth In Lending Act (Regulation Z), 77 Fed. Reg. 51,115 (Aug. 23,

2012); 1 Escrow Requirements Under the Truth in Lending Act (Regulation Z), 78 Fed. Reg.

4,725 (Jan. 22, 2013); Ability to Repay and Qualified Mortgage Standards Under the Truth in

Lending Act (Regulation Z), 78 Fed. Reg. 6,407 (Jan. 30, 2013); Mortgage Servicing Rules

Under the Real Estate Settlement Procedures Act (Regulation X), 78 Fed. Reg. 10,695 (Feb. 14,

2013).

         On January 24, 2013, President Obama re-nominated Cordray to serve as CFPB Director,

and the Senate confirmed his nomination on July 16, 2013. (Defs.’ Resp. ¶ 26.) The following

month, Director Cordray published a Notice of Ratification in the Federal Register, which read

as follows:

         The President appointed me as Director of the Bureau of Consumer Financial
         Protection on January 4, 2012, pursuant to his authority under the Recess
         Appointments Clause, U.S. Const. art. II, § 2, cl. 3. The President subsequently
         appointed me as Director on July 17, 2013, following confirmation by the Senate,
         pursuant to the Appointments Clause, U.S. Const. art. II, § 2, cl. 2. I believe that
         the actions I took during the period I was serving as a recess appointee were
         legally authorized and entirely proper. To avoid any possible uncertainty,
         however, I hereby affirm and ratify any and all actions I took during that period.

Notice of Ratification, 78 Fed. Reg. 53,734, 53,734 (Aug. 30, 2013).


1
 Although this Notice of Proposed Rulemaking was issued during Director Cordray’s recess
appointment, the final rule was not issued until after his Senate confirmation and re-appointment.
See 78 Fed. Reg. 79,730 (Dec. 31, 2013).
                                                  3
        The primary point of contention between the parties is what legal effect, if any, this

purported ratification has.


                                             ANALYSIS

I. RECESS APPOINTMENT

        After finding that plaintiffs had standing to challenge Director Cordray’s recess

appointment as unconstitutional, the Court of Appeals left it to this Court “to consider the

significance of Director Cordray’s later Senate confirmation and his subsequent ratification of

the actions he had taken while serving under a recess appointment.” State Nat. Bank of Big

Spring, 795 F.3d at 54. Defendants now argue that the confirmation and subsequent ratification

is fatal to plaintiffs’ recess appointment challenge for three reasons.


        A. Mootness

        At the time the Second Amended Complaint was filed, Director Cordray had not yet been

confirmed by the Senate, and thus, plaintiffs challenged his authority to take any action as head

of the Bureau. (See Second Am. Compl. [ECF No. 24] ¶ 257 (filed Feb. 19, 2013).) They now

acknowledge that his subsequent confirmation moots much of their claim for injunctive relief:

“To be sure, plaintiffs do not dispute that subsequent to his confirmation, Cordray could (subject

to plaintiffs’ separation of powers challenge) properly exercise those authorities that are lawfully

vested in him as Director of the CFPB.” (See Pls.’ Reply Br. [ECF No. 62] at 33.) However,

they argue that even if they are not entitled to all of the relief they initially requested, the dispute

remains live because the Court can still enjoin the enforcement of regulations that were

promulgated prior to his confirmation. (See id.; see also Pls.’ Mot. for Summ. J. at 6 (identifying

the five regulations issued prior to confirmation “that most directly impact SNB”).) Defendants

respond that this reframing of the requested relief amounts to a constructive amendment of

                                                   4
plaintiffs’ complaint and should thus be disallowed. (See Defs.’ Cross-Mot. for Summ. J. at 33-

34.)

       Even if certain remedies have been foreclosed during the course of litigation, the

availability of partial relief prevents the case from becoming moot. See Church of Scientology of

Cal. v. United States, 506 U.S. 9, 13 (1992). Therefore, defendants’ mootness argument can

only succeed if none of the relief sought remains available in the wake of Director Cordray’s

confirmation. See id. As discussed, plaintiffs initially sought to enjoin Cordray from “carrying

out any of the powers” of his office (Second Am. Compl. ¶ 257), and they continue to seek an

injunction against the enforcement of rules promulgated prior to his confirmation. The Court

agrees with plaintiffs that the broad request for relief in their complaint encompasses the more

limited relief that could still be granted, i.e., enjoining Director Cordray from carrying out some

of the powers of his office. (See Pls.’ Reply Br. at 32.) Defendants’ argument that “[t]here is no

overlap between the injunction originally requested and SNB’s present characterization of it”

(Defs.’ Reply Br. [ECF No. 64] at 20) is not persuasive. For the same reason, there is no support

for defendants’ argument that the reframed request for relief is not properly before the Court.

(See id. at 20-21.) As discussed, the limited relief still potentially available to plaintiffs was

sought in their Second Amended Complaint.


       B. Standing

       Defendants next argue that plaintiffs have not demonstrated standing to challenge most of

the regulations they seek to invalidate. (See Defs.’ Cross-Mot. for Summ. J. at 35-40.) This both

misapprehends the thrust of plaintiffs’ claim and flies in the face of the Court of Appeals’

decision. First, plaintiffs are not seeking to directly “invalidate” any regulations, as if this were a

run-of-the-mill APA challenge. (See Pls.’ Reply Br. at 34-35.) Instead, they are seeking a


                                                   5
declaration that Director Cordray’s recess appointment was unconstitutional, and consequently,

an injunction preventing the enforcement of any rules that were issued while he was a recess

appointee. (See id.; see also Second Am. Compl. ¶ 257.) Defendants essentially admit that

plaintiffs’ compliance costs under the Remittance Rule create standing to challenge the recess

appointment (see Defs.’ Cross-Mot. for Summ. J. at 35), as they must following the decision of

the Court of Appeals. See State Nat. Bank of Big Spring, 795 F.3d at 53-54 (SNB’s Remittance

Rule compliance costs create standing to challenge both the Bureau’s constitutionality and

Director Cordray’s recess appointment). Thus, the Court must reach the merits of the recess

appointment claim, regardless of whether SNB would have also been able to establish standing

under other rules. Second, and more fundamentally, the Court of Appeals has already

unequivocally held as much: “[T]he Bank has standing to challenge Director Cordray's recess

appointment.” See id. at 54. It thus remanded to this Court “for consideration of the merits of

this issue,” including the significance of Cordray’s ratification of the acts taken during the

allegedly unlawful recess appointment. See id. (emphasis added).

       Accordingly, the Court will now turn to the merits of this issue. 2


       C. Ratification

       On August 30, 2013, just over a month after his Senate confirmation, Director Cordray

published a notice in the Federal Register “affirm[ing] and ratify[ing] any and all actions” that he

took between his recess appointment and subsequent confirmation. See Notice of Ratification,


2
  Defendants also challenge the standing of Competitive Enterprise Institute and the 60 Plus
Association to remain in the case (Defs.’ Cross-Mot. for Summ. J. at 49-50), but because SNB
has standing, the Court need not consider whether the other plaintiffs also have standing to make
the same claims. See Ry. Labor Execs.’ Ass’n v. United States, 987 F.2d 806, 810 (D.C. Cir.
1993) (“[T]he Supreme Court has repeatedly held that if one party has standing in an action, a
court need not reach the issue of the standing of other parties when it makes no difference to the
merits of the case.”).
                                                  6
78 Fed. Reg. 53,734, 53,734 (Aug. 30, 2013). Defendants thus argue that even if the recess

appointment was unconstitutional, 3 this ratification cured any defect in the rules promulgated

during the interim period. (See Defs.’ Cross-Mot. for Summ. J. at 41-46.) They rely primarily

upon two D.C. Circuit cases in which properly appointed officers effectively ratified the actions

of their predecessors, when the validity of the predecessors’ appointments was doubtful. See

Doolin Sec. Sav. Bank, F.S.B. v. Office of Thrift Supervision, 139 F.3d 203 (D.C. Cir. 1998);

Fed. Election Comm’n v. Legi-Tech, Inc., 75 F.3d 704 (D.C. Cir. 1996); see also Laurel Baye

Healthcare of Lake Lanier, Inc. v. Nat’l Labor Relations Bd., 564 F.3d 469, 476 (D.C. Cir. 2009)

(relying on Legi-Tech to suggest that a properly reconstituted NLRB could ratify and reinstate an

order invalidated due to Board’s lack of quorum). Defendants have also filed a notice of recent

opinions from the Third and Ninth Circuits approving ratification, the latter of which found

Director Cordray’s ratification of his past actions to be effective. See Advanced Disposal Servs.

E., Inc. v. Nat’l Labor Relations Bd., 820 F.3d 592, 605-06 (3d Cir. 2016); Consumer Fin. Prot.

Bureau v. Gordon, 819 F.3d 1179, 1192 (9th Cir. 2016) (“Cordray’s August 2013 ratification,

done after he was properly appointed as Director, resolves any Appointments Clause

deficiencies.”). A review of these cases demonstrates why Director Cordray’s ratification saves

the regulations from plaintiffs’ challenge.

       In Legi-Tech, the Federal Election Commission brought an enforcement action against

appellee, but while that litigation was pending, the D.C. Circuit ruled in a separate case that the

FEC’s makeup was unconstitutional. See 75 F.3d at 706. The FEC then properly reconstituted




3
  Defendants make no attempt to rebut the argument that Cordray’s recess appointment was
unconstitutional (see Defs.’ Cross-Mot. for Summ. J. at 31-32, 41), which is unsurprising in light
of the Supreme Court’s decision in Noel Canning. See 134 S. Ct. at 2578 (holding that three
recess appointments made on the same day as that of Director Cordray were unconstitutional).
                                                  7
itself and voted to continue with the enforcement action against Legi-Tech. See id. Nonetheless,

the district court dismissed the case, holding that the ratification was ineffective and that to move

forward, the FEC would have to initiate an entirely new proceeding. See id. The D.C. Circuit

reversed, holding that (1) the FEC’s improper makeup did not, in and of itself, render its actions

void; 4 (2) even if it was nothing more than a “rubberstamp,” the ratification adequately remedied

any prejudice to Legi-Tech; and (3) forcing the FEC to start the administrative process over

would be fruitless, because “it is virtually inconceivable that its decisions would differ in any

way the second time from that which occurred the first time.” See id. at 708-09. It is this last

point that bears particular attention—just as there was “no significant change in the membership”

of the properly reconstituted FEC, id. at 709, Director Cordray in effect replaced himself and

then ratified his own prior actions. Thus, there is even less reason here to believe that forcing

him to restart the notice-and-comment process—or even to go through the motions of a nominal

“reconsideration”—would change the outcome in any way.

       The D.C. Circuit reaffirmed Legi-Tech’s holding and rationale just two years later in

Doolin. See 139 F.3d at 214. There, an agency’s Acting Director issued a Notice of Charges

against a bank, after which the Acting Director’s successor found the charges warranted and

entered a final cease and desist order. See 139 F.3d at 204. On appeal, the bank challenged the

validity of the Acting Director’s appointment, arguing that he lacked authority to issue the




4
  Plaintiffs mistakenly cite Legi-Tech for the proposition that every action taken by Director
Cordray pre-confirmation is “void ab initio.” (See Pls.’ Reply Br. at 39 (quoting Legi-Tech, 75
F.3d at 707).) However, that quote was taken from the Court of Appeals’ summary of Legi-
Tech’s own arguments, which the Court then expressly rejected. See Legi-Tech, 75 F.3d at 707
(“Legi-Tech argues that . . . [s]eparation of powers is a structural constitutional defect that makes
the FEC’s entire investigation and decision to file suit void ab initio.”); id. at 708 (“Legi-Tech’s
contention that . . . separation of powers is a ‘structural’ constitutional defect that necessarily
voids all prior decisions is overstated.”).
                                                  8
Notice of Charges, and therefore the subsequent cease and desist order issued by his successor

was also invalid. See id. at 211-12. Relying on Legi-Tech, the Court of Appeals held

otherwise—because the Acting Director’s successor was properly appointed, and because his

cease and desist order implicitly ratified the earlier Notice of Charges, the agency’s order was

upheld. See id. at 213-14. (“[R]edoing the administrative proceedings would bring about the

same outcome—a cease and desist order against the Bank. To require another Director sign a

new notice . . . would do nothing but give the Bank the benefit of delay . . . .”). The Court thus

had no need to determine whether the Acting Director’s appointment was invalid, because even

if it were, his successor’s ratification cured any potential defect. See id. at 214.

       The more recent D.C. Circuit decisions cited by plaintiffs do nothing to negate this

analysis. It is true that Landry v. FDIC stated that Appointments Clause violations create a

structural error that, even absent a showing of prejudice, make the invalid appointee’s actions

“subject to automatic reversal.” See 204 F.3d 1125, 1131 (D.C. Cir. 2000). However, Landry

did not involve ratification, and it distinguished Doolin on that basis, expressly recognizing that

ratification can “cure[] the [Appointments Clause] error.” See id. at 1132. SW General similarly

did not involve any attempt at ratification. See SW Gen., Inc. v. Nat. Labor Relations Bd., 796
F.3d 67, 79 (D.C. Cir. 2015). And, Intercollegiate Broadcasting System, which plaintiffs cite for

the same “automatic reversal” point, is even more detrimental to their position. See

Intercollegiate Broad. Sys., Inc. v. Copyright Royalty Bd., 796 F.3d 111, 124 (D.C. Cir. 2015).

There, the Court rejected an Appointments Clause challenge because a properly constituted panel

of administrative judges later ratified the challenged decision. See id. (“[A] court’s holding that

there has been an Appointments Clause violation does not mean that the violation cannot be

remedied by a new, proper appointment.”).



                                                  9
        Moreover, the recent Third and Ninth Circuit decisions upholding agency ratification

further support defendants’ position. In Advanced Disposal Services East, petitioner challenged

the actions of an NLRB Regional Director who was appointed by an improperly constituted

NLRB. See 820 F.3d at 596. Because the properly reconstituted NLRB had ratified the

Regional Director’s appointment, and because the Regional Director had then ratified the actions

challenged by petitioner, the court upheld those actions. See id. at 604-06 (relying primarily

upon Doolin, 139 F.3d at 213-14). The Ninth Circuit’s decision in Gordon is even more helpful

to defendants, as it deemed effective the very ratification challenged here: “Cordray’s August

2013 ratification, done after he was properly appointed as Director, resolves any Appointments

Clause deficiencies.” See 819 F.3d at 1192 (citing Legi-Tech, 75 F.3d at 707, 709, for its holding

that “a newly constituted FEC need not ‘start at the beginning’ and ‘redo the statutorily required

procedures in their entirety’”).

        Plaintiffs raise three arguments to dispute the effectiveness of Director Cordray’s

ratification, none of which is persuasive. First, they argue that ratification can only be effective

if the ratifier was authorized to take the action both initially and at the time of ratification, and

Cordray lacked that authority when the rules were initially promulgated. (See Pls.’ Mot. for

Summ. J. at 33-35.) This argument confuses the principal (the CFPB) and its agent (Cordray). If

it were the agent who needed that authority at all times, then ratification could never cure an

Appointments Clause violation—the very reason ratification is needed is that the appointee

lacked authority to take the original action. See, e.g., Legi-Tech, 75 F.3d at 709 (ratification was

an “adequate remedy” where FEC initially acted without authority). Instead, it is the principal,

the CFPB, who must at all times have the authority to take the challenged action. See Gordon,
819 F.3d at 1191 (“Under the Second Restatement, if the principal (here, CFPB) had authority to



                                                  10
bring the action in question, then the subsequent August 2013 ratification of the decision to bring

the case against Gordon is sufficient.”). Plaintiffs implicitly acknowledge that the CFPB, at all

relevant times, has had the authority to promulgate the challenged regulations. (See Pls.’ Mot.

for Summ. J. at 34 (discussing “the CFPB’s rulemaking authority” during Cordray’s recess

appointment); see also 12 U.S.C. § 5512 (establishing the CFPB’s rulemaking authority).)

Accordingly, this argument fails.

        Second, plaintiffs assert that the ratification is ineffective because it did not involve

“repromulgation of the regulations pursuant to the APA’s notice and comment rulemaking

procedures.” (See Pls.’ Reply Br. at 41-42.) In other words, they make the same argument that

the Court of Appeals rejected in Legi-Tech, Doolin, and Intercollegiate Broadcasting System—

that ratification can only be effective if it involves a repetition of the procedures initially

followed. See Legi-Tech, 75 F.3d at 708 (rejecting argument that “the FEC must repeat the

entire administrative process” in order for ratification to be effective); Doolin, 139 F.3d at 214

(agency not required to “redo[] the administrative proceedings” in order for ratification to be

effective); Intercollegiate Broad. Sys., 796 F.3d at 120 (ratification effective even though

reconstituted Board did not conduct a new evidentiary hearing). Plaintiffs suggest that these

cases are distinguishable because they do not involve a rulemaking (see Pls.’ Reply Br. at 39),

but nothing in them implies that the particular form of administrative action at issue is

dispositive. See Intercollegiate Broad. Sys., 796 F.3d at 119 (rejecting attempt to distinguish

Legi-Tech and Doolin “on the ground that they involved administrative enforcement actions . . .

rather than the exercise of judicial authority in an adversarial proceeding”). Instead, regardless

of the type of administrative action, these decisions have consistently declined to impose

formalistic procedural requirements before a ratification is deemed to be effective.



                                                   11
       Nonetheless, plaintiffs insist that they remain prejudiced even after ratification, because

they “never had an opportunity to present objections or comments to the proposed rules to a

constitutionally appointed official.” (See Pls.’ Reply Br. at 44.) This argument rings hollow

when considering that plaintiffs do not allege that (a) they offered comments when the rules were

first proposed, (b) they refrained from offering comments because they believed Cordray’s

appointment unconstitutional, or (c) they would offer comments if the rules were again subjected

to notice and comment. But even assuming they would avail themselves of the “opportunity”

this time around, they do not specify what the substance of those comments would be, or most

crucially, give any reason to believe that the outcome would change if they were permitted to

comment. That is the only relevant prejudice: the likelihood that the outcome was affected by

the Appointments Clause violation. See, e.g., Legi-Tech, 75 F.3d at 708 (“Even were the

Commission to return to square one . . . it is virtually inconceivable that its decisions would

differ in any way the second time from that which occurred the first time.”). It is not enough that

plaintiffs lost some hypothetical opportunity to participate in the administrative process.

       Finally, plaintiffs make the related argument that ratification was ineffective because

Director Cordray failed to meaningfully reconsider the merits of the challenged rules through a

de novo deliberative process. (See Pls.’ Reply Br. at 40.) There is some support for this

argument, particularly in Doolin and Advanced Disposal Services East, but the Court concludes

that such a “de novo reconsideration” requirement is both unworkable and unwarranted, at least

where, as here, the agency decision-maker is ratifying his own actions. Instead, D.C. Circuit’s

earlier opinion in Legi-Tech makes clear that “the better course is to take the [ratification] at face

value and treat it as an adequate remedy,” even though it may well be nothing more than a

rubberstamp. See 75 F.3d at 709.



                                                  12
       The reason for this is well-established: “it generally is not the function of the court to

probe the mental processes of an agency decisionmaker.” See Hercules, Inc. v. Envtl. Prot.

Agency, 598 F.2d 91, 123 (D.C. Cir. 1978) (quoting United States v. Morgan, 313 U.S. 409, 422

(1941)) (internal quotations omitted); see also Legi-Tech, 75 F.3d at 709 (“[W]e cannot, as Legi–

Tech argues, examine the internal deliberations of the Commission, at least absent a contention

that one or more of the Commissioners were actually biased.”).

       This is especially true where Director Cordray is ratifying his own actions—the Court

would effectively be forcing him to repeat his own analysis in a deliberation that is only

nominally “de novo.” See Legi-Tech, 75 F.3d at 709 (a new proceeding by a similar FEC panel,

“given human nature, promises no more detached and ‘pure’ consideration of the merits of the

case than the Commission's ratification decision reflected”). As discussed supra, an

Appointments Clause violation creates prejudice where it likely affected a challenged decision,

because a different, properly appointed decision-maker might have taken a different approach.

See id. at 708-09 (assuming that the presence of non-voting FEC members “impacted the

[challenged enforcement] action” against Legi-Tech). Therefore, where the very same decision-

maker ratifies his own challenged decision, any chance of prejudice is effectively wiped out. Cf.

Andrade v. Regnery, 824 F.2d 1253, 1257 (D.C. Cir. 1987) (no Appointments Clause injury

where a properly appointed administrator implemented a policy developed by his improperly

appointed predecessor). In each of the ratification cases decided by the Court of Appeals, the

ratifier was not the same as the original decision-maker. See Legi-Tech, 75 F.3d at 706 (ratifying

FEC panel excluded two non-voting ex officio members from the original panel); Doolin, 139
F.3d at 204 (new director ratified Notice of Charges issued by prior acting director);

Intercollegiate Broad. Sys., 796 F.3d at 118-19 (Copyright Royalty Board determination ratified



                                                 13
by a Board made up of entirely new members). Thus, even if those opinions could be stretched

to impose a “de novo deliberation” requirement, this case is distinguishable for that reason alone.

As discussed, however, Legi-Tech precludes such a reading, and a re-deliberation requirement

would be inconsistent with the prohibition on courts probing agency decision-making processes.


                                         CONCLUSION

       For the reasons stated above, the Court will grant in part defendants’ cross-motion for

summary judgment and deny in part plaintiffs’ motion for summary judgment. It will hold in

abeyance any ruling on plaintiffs’ separation-of-powers challenge pending the Court of Appeals’

ruling in PHH Corp. v. Consumer Financial Protection Bureau, Case No. 15-1177 (argued Apr.

12, 2016). A separate Order accompanies this Memorandum Opinion.




                                                      /s/ Ellen Segal Huvelle
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

DATE: July 12, 2016




                                                14